                  Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 1 of 13

CJF3.15.19                                           !    0




 ,~1.    .--~'~
                                                         ..                            -
                                                                                       I   U.S. Department                   of .Justice
 ,                       ,
 '.,~.~/
      ,
                                                                         F: : I'. 5 gUnited  States Allorney
                                                                                     District of MOly/and
     ."'._--_ ...•..--
     ~
                                                                                           Southern Division
                                                         ,...
Z1chary Slendig                              MQlh,ig Address:             r                Office   Location:
Assis(wl1 l./mled Stales Au{)mey             365. CJiarTiSsrrer/. -Ilh Floor_.    -,       J6 S. Charles   Slreel,   .Jtll 1-100r   MAIN: ./10-209-../800
7AehuTJ '.Stendig@}/lsdo).gol'               Rallimore .. \10 2/201                        Baltimore .. \llJ 2/201                   FAX- -110-961-9293




                                                                                 March 15.2019

Jose A. Molina. Esq.
608 Baltimore Ave
Towson. Maryland 21204

Thomas Egan. III. Esq.
621 Swede Street
Norristown. Pennsylvania                  1940 I

                  Re:        United States v. David Diaz-Alvarado
                             Criminal No. JKB-17-589

Dear Counsel:

        This letter. together with the Sealed Supplement, confirms the plea agreement (this
"Agreement"')    that has been offered to your client. David Diaz-Alvarado             (hereinafter
"Defendant"'). by the United States Attorney's Office for the District of Maryland ("this Office").
If the Defendant accepts this otTer. please have the Defendant execute it in the spaces provided
below. If this offer has not been accepted by March 31. 2019. it will be deemed withdrawn. The
terms of the Agreement are as follows:

                                                      Offense(s) of Conviction

        I.      The Defendant agrees to plead guilty to Count Two of the Superseding Indictment
now pending against him. which charges him with: Murder in Aid of Racketeering. in violation
of 18 U.S.c. ~~ 1959(a)( I) and 2. The Defendant admits that he is. in fact. guilty of this offense
and will so advise the Court.

                                                     Elements of the OfTense(s)

       2.      The elements of the offense(s) to which the Defendant has agreed to plead guilty.
and which this Otlice would prove if the case went to trial. are as follows:

As to Count Two:
                                      ~                                   01A     ""         ,J.,...J                H~                    {I    2..0(("


                  That Beginning 81i 8 dale t-JIlkl1tl"i1. but at least 1"1iar to in 8F aeentt 2815. and .-e....
-egotjo!l;nu;~ thrOUGh
                     e        at Ii:!tl~tiii 01 about 2~     in the District of Maryland and elsewhere ,


Rev. August 2018
          Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 2 of 13




          (I)        The criminal enterprise set out in the Superseding        Indictment, La Mara
                     Salvalrucha C'MS- 13"), existed;

          (2)        The enterprise engaged in, or its activities in some way affected, interstate
                     or foreign commerce;

          (3)        The enterprise engaged in "racketeering       activity" as defined in 18 U.S.c.
                     ~~ 1959(b)(I) and 1961(1);

          (4)        The Defendant knowingly committed murder, or aided and abetted
                     another's commission of murder, which crime violated state law; and

          (5)        The Defendant committed the murder for the purpose of gaining entrance to or
                     maintaining or increasing position in, or aiding and abetting another's entrance to
                     or maintaining or increasing another's position in, the charged enterprise.

                                                     Penalties

        3.      The maximum penalties provided                 by statute    for the offense(s)      to which      the
 Defendant is pleading guilty are as follows:



                               Minimum            Maximum             Supervised        Maximum               Special
Count            Statute
                                Prison             Prison              Release            Fine              Assessment

                18 U.S.c.                            Life
                                  Life                                 Not more
Count 2         ~~                              Imprisonment                             $250,000              $100
                             Imprisonment                            than 5 years
            1959(a)( I)                           or death I

                  a.     Prison: If the Court orders a term of imprisonment,               the Bureau of Prisons
 has sole discretion to designate the institution at which it will be served.

                b.      Supervised Release: If the Court orders a term of supervised release, and
 the Defendant violates the conditions of supervised release, the Court may order the Defendant
 returned to custody to serve a term of imprisonment as permitted by statute, followed by an
 additional term of supervised release.

                c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.c. ~~ 3663, 3663A, and 3664. Including an amount equal to the cost ofnecessary funeral
and related services.




I The United States has filed a notice to not seek the death penalty against the Defendant for Count Two.
Accordingly, life imprisonment is the statutory maximum penalty.

 Rev. August 2018
                                                          2
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 3 of 13




                 d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.c.     *   3572(d). The Defendant may be required to
pay interest if the tine is not paid when due.

                e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                 f.     Collection of Debts: If the Court imposes a tine or restitution, this Oftice's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) the full amount of the fine or restitution is
nonetheless due and owing immediately: (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods. available to the
United States to enforce the judgment: and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control.     Until the money judgment is satisfied, the Defendant
authorizes this Oftice to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                          Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement,        the Defendant
surrenders certain rights as outlined below:

                a.     If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge. without a jury. if the Defendant, this Oftice, and the
Court all agreed.

                 b.      If the Defendant elected ajury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily.      All twelve jurors
 would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent. and that presumption
 could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial. the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's     witnesses.   The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

Rev. August 2018
                                                  3
      Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 4 of 13




               d.      The Defendant      would have the right to testify in the Defendant's own
defense if the Defendant so chose, and    the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the   Court could instruct the jury that they could not draw any
adverse inference from the Defendant's     decision not to testify.

                e.      If the Defendant were found guilty after a trial. the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

                f.     By pleading guilty. the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty. the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                 g.     If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                  h.     By pleading guilty. the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization.    The Defendant recognizes that if the Defendant is not a citizen of the United
States. or is a naturalized citizen. pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences. including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisorv Sentencing Guidelines Applv

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.c. ~~ 3551-3742 (excepting 18 U.S.C. ~~ 3553(b)(I) and 3742(e)) and 28
U.s.c. ~~ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Rev. August 2018
                                                   4
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 5 of 13




                            Factual and Advisorv Guidelines Stipulation

        6.    This Officc and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A. which is incorporated by referencc herein.

                a.     This Office and the Defendant further agree that the applicable base offense
level is 43 pursuant to United States Sentencing Guidelines C'U.S.S.G:') ~~ 2A 1.1 and 2E 1.3 to
account for a premcditated killing.

                 b.     The Defcndant understands that his ofTense of conviction. 18 U.S.c. ~
I959(a)( I). requires a statutory mandatory minimum term of life imprisonment. Accordingly.
absent relief from the statutory minimum sentence. the Defendant's minimum sentence as to
Count Two would bc life imprisonment. pursuant to U.S.S.G. S 5G 1.1(b).

                 c.      This Office docs not oppose a 2-lcvel reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. ~ 3E 1.1(a). based upon the Defendant's apparent prompt
recognition and affirmative acceptancc of personal responsibility for thc Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. ~ 3EI.I(b) for an additional
 I-level decrease in rccognition of the Defendant's timely notification of the Defendant's intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. ~ 3El.l(a) and may decline to make a motion pursuant to U.S.S.G. S 3El.l(b). if
thc Dcfendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
in the offense; (iv) is untruthful with thc Court. this Officc. or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

        7.      There is no agreement as to the Defendant's criminal history and the Defendant
understands tbat the Defendant's criminal history could alter the Defendant's offense level.
Specifically. the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is dctermined to bc a career offender or if the instant offense was a
part ofa pattern of criminal conduct from which the Defcndant derived a substantial portion of the
Defendant's income.

         8.      Other than as set forth above. no other offense characteristics. sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                      Obligations of the Parties

         9.     At the time of sentencing. this Office and the Defendant reserve the right to
advocatc for a reasonable sentence. period of supervised release. and/or finc considering any
appropriate factors undcr 18 U.S.c. ~ 3553(a). This Office and the Defendant reserve thc right to
bring to the Court's attention all information with respect to the Defendant's background.
character. and conduct that this Ollicc or the Defendant deem relevant to sentencing. including the

Rev. August 2018
                                                   5
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 6 of 13




conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

                                         Waiver of Appeal

       10.     In exchange for the concessions made by this Office and the Defendant          in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                  a.    The Defendant knowingly waives all right, pursuant to 28 U.S.c. ~ 1291 or
any other statute or constitutional provision. to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

                  b.    The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.c. ~ 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment     of the advisory sentencing guidelines range, the determination         of the
Defendant's criminal history. the weighing of the sentencing factors. and any constitutional
challenges to the calculation and imposition of any term of imprisonment. tine, order of forfeiture,
order of restitution, and term or condition of supervised release). except as follows:

                      I.       The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum: and

                     ii.       This Office reserves       the right to appeal any sentence   below a
statutory minimum.

                c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
tile any request for documents from this Office or any investigating agency.

                                             Forfeiture

        I I.     The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s). substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the otTenses.

          12.   The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure II (b)( 1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.



Rev. August 2018
                                                 6
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 7 of 13




          13.     The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income. to consent to all requests for access
to information related to assets and income. and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

          14.    The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds. including any and all constitutional,           legal, equitable,
statutory. or administrative grounds brought by any means, including through direct appeal. habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                       Defendant's   Conduct Prior to Sentencing and Breach

         15.     Between now and the date of the scntencing, the Defendant will not engage in
conduct that constitutes obstruction of justice undcr U .S.S.G. ~ 3C 1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court. this Oftice, law enforcement agents, and probation ofticers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

           16.      II' thc Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Oftice will be free from its obligations under this Agreement; (ii) this Oftice may
make sentcncing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reachcd pursuant to Rule II(c)(I)(C); and (iii) in any criminal or civil
proceeding, this Oftice will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant. including
statements, information. and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule II of the Federal Rules of Criminal
Proccdure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea-even                  if made pursuant to Rule
 II (c)( I)(C)-ifthe       Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Govcrnment will be bound by the specific sentcncc or scntencing range agreed
and stipulated to herein pursuant to Rule II (c)( I)(C).

                                          Court Not a Partv

         17.     The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreemcnt. Thc Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to

Rev. August 2018
                                                   7
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 8 of 13




impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

                                         Entire Agreement

         18.     This letter, together with the Sealed Supplement. constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing. signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agreement,   please
sign and have the Defendant sign the original and return it to me promptly.

                                                     Very truly yours,

                                                     Robert K. Hur

                                                     _U";"'S~~
                                                     ~~
                                                     Assistant United States Attorney

                                                     Matthew K. HofT
                                                     DOJ Trial Attorney

                                                     Samantha Mildenberg
                                                     Special Assistant United States Attorney




Rev. August 2018
                                                 8
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 9 of 13




         I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney in Spanish. I understand it and I voluntarily agree to it. Specifically, I
have reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish
to change any part of it. I am completely satisfied with the representation of my attorney.



/tI~
   II                                     A-Iv-a-rad-O----



        I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement, with the Defendant in Spanish. The Defendant advises me that
the Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to
enter into this Agreement is an informed and voluntary one.



                                                      Jose A. Molina, Esquire


                                                         ~-c'
                                                      Thomas Egan, III, Esqu'e




Rev. August 2018
                                                  9
      Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 10 of 13




                                        A TT ACHMENT       A

                                   STIPULATION         OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial. this
Ojlice would have proven thejiJl/owingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree thatthefol/owingfacts  do not encompass aI/ of the evidence that would
have been presented had this mailer proceeded to trial.

         La Mara Salvatrucha, also known as MS-13 ('"MS-I 3"), is a gang composed primarily of
immigrants or descendants of immigrants from El Salvador and other Central American countries,
with members operating in the State of Maryland. including Anne Arundel County, Montgomery
County, and Prince George's County, and throughout the United States. In the United States, MS-
13 has been functioning since at least the 1980s. MS-13 originated in Los Angeles, California,
where MS-13 members banded together for protection against the larger Mexican gangs. MS-13
evolved into a gang that engaged in turf wars for the control of drug distribution locations. MS-
13 quickly spread to states across the country. including Maryland.         MS-13 is a national and
international criminal organization and is one of the largest street gangs in the United States. Gang
members actively recruit members, including juveniles, from communities with a large Central
American population.

        At all relevant times. members of MS-13 from time to time signify their membership by
wearing tattoos reading "MARA SALVATRUCHA,"               "MS," "MS-13," or similar tattoos, often
written in gothic lettering. Members also signify their membership through tattoos of devil horns
in various places on their bodies. Members sometimes avoid conspicuous MS-13 tattoos with
discreet ones such as "503," spider webs, three dots in a triangle formation signifying "vida loca,"
or clown faces with phrases such as "laugh now. cry later." In recent years. some MS-13 members
choose not to have tattoos at all, or to have them placed on areas such as the hairline where they
can be easily covered, in order to conceal their gang affiliation from law enforcement.

         The gang colors of MS-13 are blue, black and white, and members often wear clothing,
particularly sports jerseys. with the number "13" or with numbers that, when added together, total
13, such as "76."       MS-13 members also wear blue and white clothing to represent their
membership, including blue and white shoes such as Nike "Cortez," As with tattoos, some MS-13
members select more discreet ways of dressing in order to signify their membership and at the
same time avoid detection by law enforcement. MS-13 members refer to one another by their gang
names. or monikers. and often do not know fellow gang members except by their gang names.

        At all relevant times, members of MS-13 are expected to protect the name, reputation, and
status of the gang from rival gang members and other persons. MS-13 members require that all
individuals show respect and deference to the gang and its membership. To protect the gang and
to enhance its reputation, MS-13 members are expected to use any means necessary to force respect
from those who showed disrespect. including acts of intimidation and violence.

         At all relevant times, members and associates of MS-13 frequently engage in criminal
activity, including, but not limited to, murder, assault, kidnapping, robbery. extortion. obstruction

Rev. August 2018
                                                  10
      Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 11 of 13




of justice, and threatening, intimidating and retaliating against witnesses, drug traflicking, as well
as attempts and conspiracies to commit such offenses. MS-13 members are required to commit
acts of violence both to maintain membership and discipline within the gang and against rival
gangs. Participation in criminal activity by a member, particularly violent acts directed at rival
gangs or as directed by the gang leadership, increase the respect accorded to that member, resulting
in that member maintaining or increasing his position in the gang, and opening the door to a
promotion to a leadership position. One of the principal rules of MS-13 is that its members must
attack and kill rivals whenever possible. Rivals are often referred to as "chavalas." MS-13, in the
area of Anne Arundel County, Prince George's County, and Montgomery County, Maryland,
maintain rivalries with the 18th Street Gang, among others.

          At all relevant times, prospective members who join MS-13 are required to complete an
initiation process. Individuals who associate with and are friends of the gang are called "paisas,"
Individuals who do favors and other acts for the gang are called "paros," Persons being observed
by the gang for potential membership are known as "observations,"      Individuals who advance to
the final level before being "jumped in" are called "chequeos," or "cheqs.,,2 Chequeos undergo a
probationary period during which they are required to commit crimes on behalf of MS-13 to
achieve trust and prove their loyalty to the gang. To join MS-13 and become a full member or
"homeboy," prospective members are required to complete an initiation process, often referred to
as being "jumped in" or "beat in" to the gang. During that initiation, other members of MS-13
beat the new member, usually until a gang member finishes counting aloud to the number thirteen,
representing the "13"" in MS-13.

        MS-13 is an international criminal organization, and is organized in Maryland and
elsewhere into "c1iques," that is, smaller groups operating in a specific city or region. Cliques
operate under the umbrella rules of MS-13. MS-13 cliques orten work together cooperatively to
engage in criminal activity and to assist one another in avoiding detection by law enforcement. In
Maryland and the surrounding area, these cliques include Hempstead Locos Salvatruchas ("H LS"),
Fulton Locos Salvatruchas ("FLS"), Sailors Locotes Salvatrucha Westside ("SLSW"), Hollywood
Locos Salvatruchas (""HLS"), Parkview Locotes Salvatrucha ("PVLS"), Normandie Locotes
Salvatruchas ("'NLS"), Coronados Locos Salvatruchas ("'CLS"), Weedons Locotes Salvatrucha
("WLS"), Peajes Locotes Salvatrucha (""PLS"), and Langley Park Salvatruchas ("LPS").

         MS-13, including its leadership, members and associates, constitute an "enterprise" as
defined in Section 1959(b )(2) of Title 18, United States Code, that is, a group of individuals
associated in fact that engage in, and the activities of which affect, interstate and foreign
commerce.    The enterprise constitutes an ongoing organization whose members function as a
continuing unit for the common purpose of achieving the objectives of the enterprise.       The
purposes of the enterprise include the following:

        I.      Preserving and protecting the power, territory, and profits of the enterprise through
the use of intimidation, violence, including assaults and murder, and threats of violence;

        Thc terms "MS-13 associate" or "associate of MS-I 3""are used broadly in this Statement
of Facts and include persons known as paisas, paros, observations, and chequeos. In addition, the
names of the titles for levels or ranks of involvement are constantly changing within MS-13.

Rev. August 2018
                                                  II
       Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 12 of 13




        2.       Promoting and enhancing the enterprise and its members' and associates'     activities;

       3.    Keeping victims and potential victims in fear of the enterprise      and in fear of its
members and associates. through violence and threats of violence;

       4.       Providing financial support and information to gang members. including those who
were incarcerated for committing acts of violence or other offenses; and

         5.     Providing assistance to other gang members who committed crimes for and on
behalf of the gang in order to hinder, obstruct. and prevent law enforcement officers from
identifying the offender, apprehending the offender, and trying and punishing the offender.

       From on or about March II.          2016.   the Defendant.   David   Diaz-Alvarado.       was a
member/associate of the MS-13 gang.

        From on or about March II. 20!6, Diaz-Alvarado        knowingly and intentionally conspired
with other members and associates of MS-13, including Marlon Cruz-Flores. Fermin Gomez-
Jimenez. Juan Carlos Sandoval-Rodriguez,     and others, to murder Victim-I. On or about that date,
Diaz-Alvarado     and others planned and agreed to murder Victim-I, who the gang suspected of
being a rival gang member.      Sandoval-Rodriguez     and another MS-13 member/associate      lured
Victim-I to Quiet Waters Park in Annapolis, Maryland, with the intention of killing him once
Victim-! arrived. Prior to Victim-! arriving at the park, Diaz-Alvarado      loaned another MS-!3
member, known and identified by Diaz-Alvarado,       a knife, which Diaz-Alvarado    knew would be
used to stab and kill Victim-I. Once Victim-! arrived at the park. members of the gang struck
Victim-I in the head with a branch or stick and the members and associates of MS-13 proceeded
to stab the Victim-I repeatedly, killing Victim-I. While members of the gang stabbed Victim-!,
Diaz-Alvarado     and another MS-13 member/associate stood watch outside of the park to ensure
no one entered or left the park. and to watch for police presence. so that the gang could complete
the murder of Victim-I. During this time. Diaz-Alvarado        communicated by phone and through
text messages with MS-13 members and associates inside the park, who murdered Victim-I, to let
the others know no one entered the park and they could complete the murder.

        After Victim-I was killed, Diaz-Alvarado   and the other MS-13 members and associates
involved in the murder buried Victim-! in a shallow grave inside the park. Diaz-Alvarado  then
called an MS-13 leader on the phone and informed the leader that the gang completed the murder
of Victim-! .

        The murder of Victim-I was intended to maintain and increase the position of Diaz-
Alvarado. or to aid and abet the other co-conspirators to maintain and increase their positions, in
the MS-13 enterprise.




Rev. August 20 t 8
                                                   !2
      Case 1:17-cr-00589-JKB Document 146 Filed 05/21/19 Page 13 of 13




        SO STIPULATED:



                                   ,~~~
                                    Zachary Stendig
                                    Assistant United States Attorney

                                    Matthew K. Hoff
                                    DOJ Trial Attorney

                                    Samantha Mildenberg
                                    Special Assistant United States Attorney




                                ~-;v-a-r-ad-O------
                                    Defendant


                                              )--'       A
                                    Jose A. Molina, Esquire
                                    Counsel for Defendant



                                    Thomas Egan, I ,Esquire
                                    Counsel for De~ ndant




Rev. August 2018
                                       13
